Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Lamp For Vehicle Having a Light Guide Coupled to a Rotary Shaft

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 1-2, 7-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazawa (U.S. Patent No. 10,072,955)
Regarding Claims 1 and 18, Miyazawa discloses in Figures 1-2, a vehicle lamp unit, the lamp comprising: a first light source 6, 906, configured to emit light; a light guide unit (pointer 50 made of light transmissive material having base unit 40),  having one side facing the first light source 6 and configured such that the light emitted from the first light source 6 enters the light guide unit 40; a rotary shaft 914 having one side coupled to the light guide unit 40; and a power supply unit (drive device 4 electrically coupled to circuit board 5)configured to provide power for rotating the rotary shaft (Col 50, lines 30-40).
Regarding Claim 2, Miyazawa discloses in Figures 1-2, the lamp of claim 1, wherein the light guide unit 50 comprises: a coupling region (base part 40) coupled to a front end of the rotary shaft 14; and a light distribution region (pointing part 51) having one end coupled to the coupling region 40 and another opposite end facing the first light source 6.
Regarding Claim 7, Miyazawa discloses in Figures 1-2, the lamp of claim 2, further comprising: an accommodation unit (recessed portion 15b) disposed rearward of the first light source 6 and configured to accommodate the first light source 6 (Col 5, lines 15-25).
Regarding Claim 8, Miyazawa discloses in Figures 1-2, the lamp of claim 7, wherein a part of the accommodation unit 15b is inserted and coupled into the coupling region 40.
Regarding Claim 10, Miyazawa discloses in Figures 1-2 the lamp of claim 1, further comprising: a reflector 7a disposed rearward of the light guide unit and provided inside the first light source based on a width direction (the case 7 has a reflective face Col 50, lines 50-60).
Regarding Claim 11, Miyazawa discloses in Figures 1-2,  the lamp of claim 10, wherein the reflector 7a has a shape recessed rearward.
Regarding Claim 12, Miyazawa discloses in Figure 1, the lamp of claim 10, further comprising: an inner support member (back cover 8) disposed rearward of the reflector 7 and provided to be in contact with the reflector 7, wherein the inner support member 8 comprises a stepped region having a stepped shape and the reflector 7 is seated on an edge of the stepped region (the back cover secures the reflector and other elements together using a stepped edge as shown in Figure 1 Col 26, lines 65-Col 27, line 5).


Allowable Subject Matter
Claims 3-6, 9 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875